Citation Nr: 1500861	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis types A and B. 

2.  Entitlement to service connection for residuals of a left leg injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to September 1981 and from September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that granted service connection for hepatitis A and B infection and assigned an initial noncompensable disability rating.  Also on appeal is an August 2008 rating decision by the RO in Augusta, Maine that denied service connection for a left leg injury.

The Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  The hearing transcript is associated with the record.

In January 2011, the Board remanded the case for further development.  The Board directed the RO/Appeals Management Center (AMC) to associate any outstanding VA treatment records with the Veteran's claims file, including records from the Detroit VA Medical Center, the Allen Park VA Medical Center (now known as the Detroit VA Medical Center), and the St. Louis VA Medical Center.  The Board also directed the RO/AMC to obtain a VA examination and medical opinion regarding the issues on appeal.  The record reflects that voluminous records from the Detroit and St. Louis VA Medical Centers have been received for the date ranges in question.  A pertinent VA examination was conducted in February 2011 that was responsive to the Board's directives.  

Although additional VA treatment records were received shortly after the VA examiner provided his medical opinion in February 2011, nothing in those records suggests an etiology to a left leg injury or condition from service; rather, those records only demonstrate the Veteran's ongoing treatment of his left leg.  Those records also do not provide any further information regarding the current severity of the Veteran's service-connected hepatitis.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  Moreover, the Board finds that remanding the case for consideration of cumulative evidence would burden administrative and judicial resources without any benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to the requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result of a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In a May 2014 appellate brief, the Veteran's representative contended that a new VA examination was needed on the sole basis that three years had passed since the last examination.  However, the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case, neither the Veteran nor his representative has asserted that the severity of his hepatitis has worsened since the last VA examination in February 2011.  Therefore, there is no need for further delay to remand on the basis of passage of time alone.

As a final preliminary matter, the Board notes that additional VA treatment records were received after the AMC issued the most recent supplemental statement of the case in August 2011.  In September 2014, the Veteran's representative waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304.  As such, the Board may review this evidence in the first instance.



FINDINGS OF FACT

1.  During the appellate period, the Veteran's hepatitis types A and B have been asymptomatic with no incapacitating episodes and no active infection.

2.  The preponderance of the evidence shows that the Veteran's left leg disability was not present in service or until many years thereafter, and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hepatitis types A and B have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7345 (2014).

2.  The criteria for service connection for residuals of a left leg injury have not been met.  38 U.S.C.A. §§ 101, 107, 1131, 5103A (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As to the Veteran's initial increased rating claim for hepatitis, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
 
As to the Veteran's service connection claim for residuals of a left leg injury, the record shows that a January 2008 VCAA letter notified the Veteran of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letter to the Veteran was provided in January 2008, prior to the initial unfavorable decision in August 2008.  That letter also advised the Veteran of the criteria for rating a disability and those governing effective dates of awards. 

The Board finds that there has also been compliance with the VCAA assistance provisions.  The record in this case includes service personnel records, service treatment records, records from the Social Security Administration (SSA), two pertinent VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA liver examinations in December 2008 and February 2011, and was afforded a VA examination to address his left leg in February 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In each case, the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  As a result, the Board finds that there are sufficient, adequate examinations of record to adjudicate the appeal. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In August 2010, the Veteran was afforded a hearing before the undersigned AVLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the August 2010 Board hearing, the AVLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for a compensable rating for hepatitis, and asked questions regarding the Veteran's medical history for his left leg in order to elicit information pertinent to the criteria for service connection.  The AVLJ also sought to identify potentially relevant evidence not then associated with the claims file, and remanded the case in January 2011 to obtain the outstanding evidence identified during the hearing.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As the duties to notify and assist have been fulfilled regarding both issues, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating - Hepatitis

In a March 2009 rating decision, the RO granted service connection for hepatitis A and B, and assigned a noncompensable rating.  The Veteran seeks a compensable rating for this condition.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is essential in determining the level of current impairment that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990). 

Service connection for hepatitis types A and B was granted by the RO in a March 2009 rating decision.  The noncompensable (i.e. zero percent) initial disability rating was awarded under the provisions of Diagnostic Code 7345 from the date of claim in August 2008. 

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including Hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  Chronic liver disease that is nonsymptomatic is rated noncompensably disabling. 

Chronic liver disease with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period is rated 10 percent disabling. 

Chronic liver disease with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling. 

Chronic liver disease with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling. 

Chronic liver disease with daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly, is rated 60 percent disabling. 

Chronic liver disease with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain), is rated 100 percent disabling.  38 C.F.R. § 4.114. 

Note (1) to Diagnostic Code 7345 provides that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for rating under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114.  Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to rate it under Diagnostic Code 7345.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The evidence shows that the Veteran's hepatitis types A and B have been essentially nonsymptomatic during the entire period on appeal, and therefore most nearly approximate the currently assigned noncompensable rating under Diagnostic Code 7345.  There is no medical evidence of any symptoms or sequelae associated with the Veteran's hepatitis.  VA treatment records do reflect that the Veteran had elevated liver enzymes in August 2008.  However, testing at that time showed that the liver was not enlarged, and further testing in September 2008 demonstrated that the Veteran's liver function tests (LFTs) were within normal limits.  The physician assistant assessed isolated elevated liver enzymes, and found no jaundice present on examination.  He advised the Veteran to avoid alcohol abuse.  Both December 2008 and February 2011 VA examiners concluded that while the Veteran had past exposure to hepatitis types A and B, there was no evidence of active infection.  The February 2011 examiner noted that recent liver enzymes were within normal range.  The Veteran has not received treatment for this condition at any time during the appellate period.  The February 2011 VA examiner also determined that the Veteran had not experienced any incapacitating episodes during the past 12 months as necessary to warrant a compensable rating.  

The Veteran has reported symptoms that included abdominal discomfort (see August 2009 notice of disagreement), being required to take several medications, fatigue, and periodic jaundice that occurred approximately four times per year (see August 2010 hearing transcript).  However, these symptoms were not medically found to be related to service-connected hepatitis.  As the examination reports and clinical findings of record show no symptoms of hepatitis or signs of active infection, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a compensable rating, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

As the Veteran's disability level has remained constant throughout the entire period on appeal, with no active sign of infection during that time frame, staged ratings are unnecessary.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001). 

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher rating claim.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his service-connected hepatitis.  The Veteran's contentions have been limited to those discussed above, i.e., essentially that his disability is more severe than reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant). 

There has been no showing that the Veteran's disability picture for his hepatitis could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in this case, but as explained above, the currently assigned rating adequately describes the severity of the Veteran's condition.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's hepatitis disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also notes that while the record reflects periods of unemployment, the Veteran has not claimed that his service-connected disability renders him unemployable.  Further, as adjudicated by this decision, the Veteran's only service-connected disability is rated as noncompensably (i.e. zero percent) disabling, and neither VA examiner has suggested that this disability precludes gainful employment.  As such, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection - Residuals of a Left Leg Injury

The Veteran seeks service connection for a left leg disability which he asserts is related to an in-service injury. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.  However, as the Veteran has not been diagnosed with any of the chronic diseases specifically enumerated under 38 C.F.R. § 3.309(a), those provisions are not applicable in this case. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Turning to the Veteran's service records, a January 1979 entrance report of medical history does not reflect any left leg trouble, and the contemporaneous entrance examination report does not note a prior left leg injury or condition.  A May 1982 service treatment record shows a laceration to the left hip caused by a ceramic sink that shattered.  A service treatment record dated later that month documents the subsequent removal of sutures, and notes that the laceration had healed.  The Veteran's service treatment records are otherwise silent as to any complaint or diagnosis of, or treatment for, a left leg injury or condition.  There is no separation examination report available for review.  The Veteran has asserted that a portion of his service treatment records appear to be missing.  See July 2010 substantive appeal.  However, the record reflects that the Veteran's service records were retrieved in accordance with 38 C.F.R. § 3.159(c), and a January 2008 response from the National Personnel Records Center (NPRC) confirmed that the Veteran's complete service treatment records had been mailed to the RO.  There is no documentation in the Veteran's service records showing that he fractured his left leg during service. 

VA treatment records reflect that the Veteran first sought treatment for his left leg in February 2000, at which time he was evaluated for a possible mass and/or tenderness in his left lower extremity.  A February 2000 bone imaging report detected increased activity in the left mid tibia that corresponded to a healing fracture.  The report history noted an injury to the left lower extremity in 1989.  A February 2000 X-ray report of the tibia and fibula indicated an old healed fracture of the mid tibia with no evidence new fracture or dislocation.  The report also noted a history of injury that had occurred approximately 10 years prior.  An April 2000 VA orthopedic consultation report indicated that the Veteran had injured his left leg approximately 10 years ago in a fall, and that the Veteran had not been evaluated at that time.  The orthopedist assessed a healed mid-shaft fracture but ordered further testing for clarification.  A May 2000 MRI report of the left leg showed a cortical irregularity of the mid shaft of the tibia consistent with an old healed fracture, and no evidence of osteomyelitis.  

An April 2001 X-ray report of the left tibia and fibula noted an "old, healed fracture of the mid shaft, left tibia." An April 2001 X-ray report of the left knee concluded that there was no fracture or bone destruction, and that the examination was unremarkable with no significant change from April 2000.  An April 2001 orthopedic surgery note indicated a history of left leg injury from ten years prior (i.e. 1991).  The orthopedist concluded that no osteoarthritis had been present according to a May 2000 MRI report, and assessed pain at an old, well-healed fracture site.  He recommended that the Veteran continue symptomatic treatment.  

VA treatment notes from January 2005, March 2005, and November 2005 indicated a history of left lower extremity fracture, and assessed the condition as stable.  A May 2007 treatment note indicated a history of left lower extremity fracture, and the physician recommended that the Veteran take Motrin 800 mg for pain.  A November 2007 treatment record noted leg pain with no evidence of arthralgia or myalgia, and assessed unchanged chronic leg pain.  

An August 2008 rheumatology consultation report included the Veteran's report of a left lower leg injury in the 1980's and left leg and knee pain for the past 28 years.  The treatment note indicated that the Veteran reported no new symptoms or any changes in current symptoms with regards to generalized joint pain.  August 2008 X-rays of the tibia and fibula revealed no obvious fracture, with midshaft tibial periosteal thickening possibly representing the healing of an occult fracture.  
A June 2009 radiology report concluded that there were mild degenerative changes in the Veteran's knee and ankle joints, as well as findings consistent with healed stress fractures.  According to a July 2009 orthopedics consultation, the Veteran reported left lower leg pain for the past 28 years.  The nurse practitioner reviewed X-ray and MRI reports and noted that increased radiotracer activity along the left lateral tibial condyle might represent subchondral cystic changes, which might be posttraumatic in nature.  An August 2009 treatment note indicated left leg pain, with the orthopedic surgeon recommending no surgical intervention at that time.  A November 2009 treatment note included an assessment of a healed stress fracture and degenerative changes in the knees.  According to a November 2010 psychology consultation for chronic pain, the Veteran stated that he broke his leg in service in 1981 or 1982 when he hit his leg on a bed rail.  He reported that he reinjured his leg three weeks later in a motor vehicle accident.     
 
The Veteran's SSA disability records include a July 2009 authorization for release of information form in which the Veteran reported that he broke his leg in 1981.  Other than this reference, his SSA records did not include any other information relating to the left leg, nor did any SSA disability determinations address this issue. 

In August 2010, the Veteran testified as to the two incidents that occurred during his active service that he believed to be the cause of his current left leg condition.  He asserted that several of his service treatment records appeared to be missing from his claims file.  He also testified that he had experienced left leg pain since active service.  

In February 2011, the Veteran was afforded a VA examination to address his claimed left leg injury.  The examiner relayed the Veteran's reported history of injury to his left leg in service and his reported symptoms since that time. The examiner found that the Veteran's service treatment records did not reveal any left lower leg bone injury or fracture, and that his civilian medical records did not show any left lower leg fracture or condition in the immediate years after the Veteran left active service.  The examiner noted that the Veteran's civilian medical records indicated that he had reported a left leg injury as a result of a fall in approximately 1991 (i.e. several years after service).  The examiner related in detail the Veteran's pertinent VA treatment records pertaining to his left leg from 2000, 2001, 2008, and 2009.  On examination, he diagnosed localized thickening and irregularity of the cortex of the left tibia related to old injury, left lower leg.  The examiner stated that as a result of his review of the records and examination, he could not give an opinion that the Veteran's current left lower leg condition was etiologically related to an injury sustained during active military service without resorting to speculation.  

The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner and is apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, in this case, although the examiner's word choice referenced "speculation," the gist of his opinion was that it would be speculative to find a positive nexus between a current left leg condition and active service because no left leg fracture or injury was documented in the service treatment records, no treatment for such was sought in the immediate years following service, and VA treatment records from 2001 referenced a post-service injury to the left leg that occurred in approximately 1991.  In essence, the examiner opined that the Veteran's current left leg condition was not related to service.  This opinion was based on an accurate medical history, and the examiner's report included a thorough, detailed review of the Veteran's treatment records.  

The Board finds that its own review of the record is consistent with the February 2011 VA examiner's findings.  While the Veteran's service treatment records showed a laceration on his left hip that required sutures, they also showed no sequelae from this incident, and no other documentation of left leg injury.  VA treatment records reflect that the Veteran first sought treatment for a left leg condition in 2000, 15 years after he left active service.  At that time, the Veteran consistently reported injuring his left leg in a fall in approximately 1990 or 1991, five or six years after he left service.  It was not until more recently, beginning in 2008, that the Veteran began reporting a prior left leg injury from the 1980's according to his VA treatment records.  The Veteran's contemporaneous reports of a post-service injury that had occurred between 1990 and1991, which were submitted for purposes of medical treatment in the early 2000's, are more probative than his revised reports provided several years later while in the course of seeking disability compensation.

Although the Veteran later reported that he had experienced left leg pain since active service (see VA treatment records beginning in 2008, and August 2010 hearing transcript), the Board finds that those reports are not credible, given that they are contradicted by his earlier, contemporaneous reports contained in his VA treatment records and are otherwise unsupported by any documentation in his service records or in the immediate years following service.  The Board has also considered the number of years that have passed between the time of his claimed in-service injury and the time that he first sought medical treatment for this condition (i.e. 15 years).  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The VA examiner's opinion remains the most highly probative evidence regarding this issue, and it weighs against the Veteran's claim.  The evidence is not so evenly balanced so as to allow for the application of the benefit of the doubt doctrine, and the claim must be denied.   







ORDER

An initial compensable rating for hepatitis types A and B is denied. 

Service connection for residuals of a left leg injury is denied. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


